Order entered September 18, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00841-CR

                              THE STATE OF TEXAS, Appellant

                                              V.

                           JESUS ALBERTO VILLEGAS, JR., Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. WX13-90003

                                          ORDER
        The Court GRANTS appellee’s September 16, 2013 motion to extend time to file his

brief only to the extent we ORDER appellant to file his brief by OCTOBER 1, 2013. No

further extensions will be granted.

        The appeal remains set for submission on October 4, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                     /s/   MICHAEL J. O’NEILL
                                                           PRESIDING JUSTICE